Opinion filed August 6, 2009











 








 




Opinion filed August 6,
2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00104-CR 
                                                    __________
 
                                   TAMMY LEE DAVILA, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 29th District Court
 
                                                      Palo
Pinto County, Texas
 
                                                   Trial
Court Cause No. 10,890
 

 
                                              M
E M O R A N D U M   O P I N I O N
 
Upon
a plea of true to the State=s
motion to adjudicate, the trial court adjudicated Tammy Lee Davila[1]
guilty of the offense of aggravated assault with a deadly weapon.  The court
assessed punishment at confinement for five years.  We affirm.  




In
her sole issue on appeal, appellant contends that the judgment should be
reformed because the trial court failed to give her adequate credit for time
served.  The judgment indicates that appellant received credit for 130 days. 
Appellant asserts that she should be given credit for additional time spent in
jail for offenses committed after she was placed on deferred adjudication
community supervision and before she was adjudicated guilty and sentenced in
this case.  
Pursuant
to Tex. Code Crim. Proc. Ann.
art. 42.03, ' 2(a)
(Vernon Supp. 2008), a court shall give credit for time spent Ain jail for the case.@  The record does not show
that the intervening incarcerations were for this aggravated assault case but,
rather, were for separate offenses:  a driving while intoxicated offense in
Navarro County and a theft offense in Tarrant County.  Thus, the record does
not support appellant=s
contention, and we cannot determine from this record that appellant is entitled
to the additional credit.  See Steinocher v. State, 127 S.W.3d 160, 163
(Tex. App.CHouston
[1st Dist.] 2003, pet. dism=d,
untimely filed).  Appellant=s
issue is overruled.
The
judgment of the trial court is affirmed.
 
 
RICK STRANGE
JUSTICE
 
August 6, 2009
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J. 




[1]We note that appellant=s
name on the indictment is ATammy Lee Davila@ and
that appellant=s name on the judgment adjudicating guilt is ATammy Gray Davila.@